THOMAS, Justice,
dissenting.
I dissent from the Order of the Court denying the Petition for Rehearing. Since I remain persuaded that the Court arrived at erroneous conclusions relative to the scope of Title 42, U.S.C. § 1983 and the extension of academic freedom concepts to grading practices in its original opinion I would grant the rehearing. The authorities cited in support of the Petition for Rehearing differ from those in the original brief and argument, and are deserving of the further attention of this Court in this important case.